 Case 3:21-cv-00372-SMY Document 15 Filed 05/12/21 Page 1 of 2 Page ID #28




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION


Erin Sanders,                                     Case No. 3:21-cv-00372-SMY

       Plaintiff,                                 Honorable Staci M. Yandle

v.
                                                        NOTICE OF SETTLEMENT
AmSher Collection Services, Inc.,

       Defendant.


       NOW COMES Plaintiff, by and through counsel, to notify the Court that the parties have

reached a settlement. The parties are currently working on facilitating the settlement. Plaintiff

expects to dismiss this case within sixty days.



                                              RESPECTFULLY SUBMITTED,


Date: May 12, 2021                            By: /s/ Jeffrey S. Hyslip
                                              Jeffrey S. Hyslip, Esq. (Ohio Bar No. 0079315)
                                              Hyslip Legal, LLC
                                              1309 Park St., Suite A
                                              McHenry, IL 60050
                                              Phone: 614-490-4224
                                              Email: jeffrey@hysliplegal.com

                                              Attorney for Plaintiff




                                                  1
 Case 3:21-cv-00372-SMY Document 15 Filed 05/12/21 Page 2 of 2 Page ID #29




                                CERTIFICATE OF SERVICE

       I hereby certify that on, May 12, 2021, I electronically filed the foregoing Notice.

Service of this filing will be made by the Court’s CM/ECF system upon the following:


Morgan I. Marcus
Sessions Israel & Shartle
141 W. Jackson Blvd., Suite 3550
Chicago, IL 60604

Counsel for Defendant

                                                                    /s/ Jeffrey S. Hyslip




                                                2
